UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5295 Dreyfus Cash Management Plus, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 4/30/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Cash Management Plus, Inc. April 30, 2009 (Unaudited) Negotiable Bank Certificates of Deposit64.0% Principal Amount ($) Value ($) Allied Irish Banks (Yankee) 1.60%, 6/3/09 200,000,000 Banco Bilbao Vizcaya Argenteria Puerto Rico (Yankee) 0.90%, 5/13/09 300,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.90% - 1.05%, 5/11/09 - 7/31/09 325,000,000 Barclays Bank PLC (Yankee) 1.13% - 2.00%, 5/18/09 - 7/6/09 370,000,000 Bayerische Hypo-und Vereinsbank AG (Yankee) 0.72%, 5/15/09 300,000,000 Calyon (Yankee) 0.90%, 7/10/09 325,000,000 Canadian Imperial Bank of Commerce (Yankee) 0.85% - 0.95%, 5/5/09 - 7/7/09 350,000,000 Citibank (South Dakota) N.A., Sioux Falls 1.15% - 1.22%, 6/24/09 - 7/1/09 350,000,000 DZ Bank AG (Yankee) 0.93%, 7/14/09 200,000,000 Lloyds TSB Bank PLC (Yankee) 1.06%, 7/15/09 300,000,000 Mizuho Corporate Bank (Yankee) 0.95%, 6/9/09 300,000,000 Natixis (Yankee) 1.50%, 7/1/09 300,000,000 Royal Bank of Scotland PLC (Yankee) 1.25% - 1.35%, 7/7/09 - 7/16/09 300,000,000 Sumitomo Mitsui Banking Corporation (Yankee) 0.91%, 7/20/09 275,000,000 Svenska Handelsbanken (Yankee) 0.95%, 6/9/09 300,000,000 UBS AG (Yankee) 0.50%, 5/18/09 Total Negotiable Bank Certificates of Deposit (cost $4,795,013,369) Commercial Paper17.8% Abbey National North America LLC 0.20%, 5/1/09 Allied Irish Banks N.A. Inc. 1.26%, 5/12/09 50,000,000 a Bank of Ireland 1.64%, 5/28/09 100,000,000 a CAFCO LLC 1.10%, 6/9/09 150,000,000 a Cancara Asset Securitisation Ltd. 1.00%, 7/2/09 50,000,000 a CHARTA LLC 1.10%, 6/4/09 265,000,000 a General Electric Capital Services Inc. 1.00%, 5/8/09 67,000,000 ING (US) Funding LLC 1.14% - 1.15%, 5/4/09 - 5/5/09 Sanpaolo IMI U.S. Financial Co. 0.95%, 5/7/09 50,000,000 Total Commercial Paper (cost $1,331,262,625) Corporate Notes4.2% Bank of America Corp. 0.40%, 5/1/09 Lehman Brothers Holdings Inc. 0.00%, 12/22/09 97,200,000 b,c,d,e Total Corporate Notes (cost $397,200,000) Time Deposits9.3% Branch Banking & Trust Co. (Grand Cayman) 0.19%, 5/1/09 Regions Bank (Grand Cayman) 0.20%, 5/1/09 State Street Bank and Trust Co. (Grand Cayman) 0.12%, 5/1/09 Total Time Deposits (cost $696,000,000) Repurchase Agreement4.0% Deutsche Bank Securities 0.15%, dated 4/30/09, due 5/1/09 in the amount of $300,001,250 (fully collateralized by $20,000,000 Federal Farm Credit Bank, 4.80%, due 4/25/11, value $21,332,133, $230,040,000 Federal Home Loan Bank, 0%-5.07%, due 5/19/09-10/20/15, value $224,551,396, $50,000,000 Federal Home Loan Mortgage Corp., 0%, due 6/1/09, value $49,995,000 and $10,000,000 Federal National Mortgage Association, 5.52%, due 3/9/20, value $10,125,100) (cost $300,000,000) Other.7% Capital Support Agreement (cost $0) 0 c Total Investments (cost $7,519,475,995) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2009, these securities amounted to $614,318,486 or 8.2% of net assets. b Bankrupt security matured on February 22, 2009. Security valued at fair value based on similar defaulted securities that have not matured. c The Bank of New York Mellon Corporation ("BNY Mellon") has entered into a Capital Support Agreement with the fund, which provides that BNY Mellon, at no cost to the fund, will contribute capital to the fund up to 100% of the amortized cost of the security to the extent that the fund maintains a net asset value of $.995 on the sale, final liquidation or other final payment of the security. d Issuer filed for bankruptcy. e Non-income producingsecurity in default. At April 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of April 30, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs 0 Total Investments in securities are valued at amortized cost (other than those securities covered by a Capital Support Agreement, as described in Note 1(f) below, which are carried at market value based upon valuations provided by an independent pricing service approved by the Board of Directors) in accordance with Rule 2a-7 of the Act, which has been determined by the Board members to represent the fair value of each funds investments. Dreyfus Cash Management Plus, Inc. may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodians and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains the right to sell the underlying securities at market value and may claim any resulting loss against the seller. Capital Support Agreement: Dreyfus Cash Management Plus, Inc., holds notes (the Notes) issued by Lehman Brothers Holdings, Inc. (Lehman). In order to mitigate the negative impact of holding these securities in light of the bankruptcy of Lehman, on September 16, 2008, the fund entered into a Capital Support Agreement (the Agreement) with BNY Mellon, the parent company of the funds adviser.
